DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Preliminary Amendment
The preliminary amendment received on 04/08/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter, i.e.  process, machine, manufacture and composition of matter, because a  machine readable medium may be a carrier wave, a signal per se, and thus non-statutory (MPEP 2106 (I)) or  (MPEP 2106 Patent Subject Matter Eligibility (I)). Claim 21 recites a “a machine readable medium” which may encompass transitory media such as, carrier wavers.
Claims 22-27 are rejected under 35 U.S.C. 101 for the same reason as claim 21 since they directly or indirectly incorporate the steps of claim 21 which are not tired to a valid statutory category and the individual claims do not add any features that are tired to any of the four statutory categories of invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hung (US 20100315564 A1) and in view of Dawson (US 20050018078 A1).
Regarding to claim 21 (New), Hung discloses a machine readable medium including at least one memory, storage device or storage disk comprising machine readable instructions that, when executed, cause one or more processors to at least ([0012]: programmable gate arrays; processors; software and hardware modules are stored in any type of computer-readable medium or other computer storage device; Fig. 1; [0013]: an embedded electronic device and a method; each of the modules 10-90 is a standalone process, i.e. method; [0016]: a method to switch foreground applications and background applications; Fig. 1; [0017]: hardware devices):
execute a first application and a second application (Fig. 1; [0013]: the foreground application module 10 includes a plurality of foreground applications; Fig. 3; [0014]: the display 110 shows a main menu; execute calendar application, clock application, weather application, video application, photo application, and music application as illustrated in Fig. 3), the first application to render first graphics data to a display and the second application to render second graphics data to the display (Fig. 3; [0014]: a digital photo frame; photo application renders and displays a digital photo on a display; video application renders and displays a video image on the display; render and display a main menu on the display 110; [0016]; the main menu of the embedded electronic device 100 sends a command to the process handler module 40 to start and execute a new foreground application);
responsive to a first instruction, transition the first application to a foreground to cause the first application to render the first graphics data to the display ([0016]; the process handler module 40 switches foreground applications, such as, responsive to the switching instruction, launching a foreground application from a main menu displayed on the display 110, and starting a screen saver or an alarm clock application; the main menu of the embedded electronic device 100 sends a command to the process handler module 40, responsive the command, the process handler module starts and executes a new foreground application; [0018]: the foreground applications render and display digital video on the embedded electronic device); and
pause the second application responsive to the first instruction ([0014]: one foreground application dominates the display 110 at a time; Fig. 5; [0016]: launch a foreground application from a main menu displayed on the display 110 and pause an unselected application; return to the main menu from the foreground application; when the foreground application is finished, the foreground application sends an application stop request to the process handler module 40;  the process handler module 40 stops the foreground application; the process handler module 40 displays the main menu on the embedded electronic device 100;  [0017]: the foreground application sends a request to the process handler module 40 to shut down the foreground application module and start the alarm application module).
Hung fails to explicitly disclose to continue to render.
In same field of endeavor, Dawson teaches:
to continue to render the first graphics data to the display (Dawson; [0023]: one or more microprocessors and associated memory for program execution; Fig. 1; [0026]: resume and continue any graphics related display when requested again by the user; [0038]: after suspend processing, resume and continue rendering when needed again; Fig. 3; [0039]: the user selects to exit the main menu application program and, resume and continue rendering and watching television; the main menu application program exits with a message to the GRM to suspend graphics display until requested again by the user; resume and continue graphics display when requested by the uesr); 
pause the second application responsive to the first instruction (Fig. 1; [0026]: any graphics related display to be discontinued and suspended until requested again by the user; Fig. 3; [0035]: when the user decides to exit the main menu, the logic moves to block 80 and the main menu application program is exited; a message is sent to the GRM 16 to suspend the graphics display, e.g., the main menu; thereafter, display TV content; [0037]: start processes with a given set of parameters; the GRM 16 would typically not exit, as in end the process, but suspend itself while the applications are running; Fig. 3; [0039]: the user selects to exit the main menu application program and resume watching television; the main menu application program exits with a message to the GRM to suspend graphics display until requested again by the user).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Hung to include to continue to render the first graphics data to the display; pause the second application responsive to the first instruction as taught by Dawson. The motivation for doing so would have been to suspend the graphics display; to resume watching television;  to suspend graphics display until requested again by the user as taught by Dawson in Fig. 3 and paragraphs [0035] and [0039].

Regarding to claim 22 (New), Hung in view of Dawson discloses the machine readable medium of claim 21, wherein the first graphics data includes pixel data  (Hung; Fig. 3; [0014]: a digital photo frame; photo application renders and displays a digital photo with pixels data on a display; video application renders and displays a video image on the display; render and display a main menu on the display 110) 
Hung in view of Dawson further discloses wherein the first graphics data includes pixel data (Dawson; [0023]: OSD is on-screen display; a main menu application or the like creates pixel data used to represent the OSD 18 and the pixel data used to represent OSD 18 is stored in a frame buffer 20).

Regarding to claim 23 (New), Hung in view of Dawson discloses the machine readable medium of claim 21, wherein the instructions are to cause the one or more processors (Hung; [0012]: programmable gate arrays; processors; software and hardware modules are stored in any type of computer-readable medium or other computer storage device) to transition the second application to a background responsive to the first instruction (Hung;  Fig. 5; [0016]:  return to the main menu from the foreground application; when the foreground application is finished, the foreground application sends an application stop request to the process handler module 40; the process handler module 40 stops the foreground application; [0017]: the foreground application sends a request to the process handler module 40 to shut down the foreground application module and start the alarm application module).
Hung in view of Dawson further discloses wherein the instructions are to cause the one or more processors to transition the second application to a background responsive to the first instruction (Dawson; [0023]: one or more microprocessors and associated memory for program execution; Fig. 3; [0035]: when the user decides to exit the main menu, the logic moves to block 80 and the main menu application program is exited; a message is sent to the GRM 16 to suspend the graphics display, e.g., the main menu; thereafter, display TV content; Fig. 3; [0039]:  the user selects to exit the main menu application program and resume watching television).

Regarding to claim 24 (New), Hung in view of Dawson discloses the machine readable medium of claim 21, wherein the first application includes a first thread to render first graphics data to a display (Hung; Fig. 3; [0014]: a digital photo frame; one foreground application dominates the display; foreground application provides, renders and displays a digital photo on a display; a main menu is displayed on the display 110; [0015]: the source manager library module provides the resources to the foreground application module; the foreground application module renders the information and display; [0016]; the main menu of the embedded electronic device 100 sends a command to the process handler module 40 to start and execute a new foreground application; the process handler module 40, i.e. thread, launches the new foreground application on the embedded electronic device 100; [0018]: the foreground applications render and display digital video on the embedded electronic device ), and the second application includes a second thread to render second graphics data to the display (Hung; Fig. 3; [0014]: a digital photo frame; one foreground application dominates the display; foreground application provides, renders and displays a digital photo on a display; a main menu is displayed on the display 110; [0015]: the source manager library module provides the resources to the foreground application module; the foreground application module; [0016]; the main menu of the embedded electronic device 100 sends a command to the process handler module 40 to start and execute a new foreground application; the process handler module 40, i.e. thread, launches the new foreground application on the embedded electronic device 100).

Regarding to claim 25 (New), Hung in view of Dawson discloses the machine readable medium of claim 24, wherein the instructions are to cause the one or more processors to cause the first thread of the first application to render the first graphics data to the display responsive to the first instruction (Fig. 3; [0014]: a digital photo frame; one foreground application dominates the display; foreground application provides, renders and displays a digital photo on a display; a main menu is displayed on the display 110; [0015]: the source manager library module provides the resources to the foreground application module; the foreground application module renders the information and display; [0016]; the main menu of the embedded electronic device 100 sends a command to the process handler module 40, i.e. thread, to start and execute a new foreground application; the process handler module 40, i.e. thread, launches the new foreground application on the embedded electronic device; [0018]: the foreground applications render and display digital video on the embedded electronic device).

Regarding to claim 26 (New), Hung in view of Dawson discloses the machine readable medium of claim 24, wherein the instructions are to cause the one or more processors to pause the second thread of the second application responsive to the first instruction (Dawson; [0023]: one or more microprocessors and associated memory for program execution; Fig. 1; [0026]: any graphics related display to be discontinued until requested again by the user; Fig. 3; [0035]: when the user decides to exit the main menu, the logic moves to block 80 and the main menu application program is exited; a message is sent to the GRM 16 to suspend the graphics display, e.g., the main menu; thereafter, display TV content; [0037]: start processes with a given set of parameters; the GRM 16 would typically not exit, as in end the process, but suspend itself while the applications are running; Fig. 3; [0039]:  the user selects to exit the main menu application program and resume watching television; the main menu application program exits with a message to the GRM to suspend graphics display until requested again by the user).

Regarding to claim 27 (New), Hung in view of Dawson discloses the machine readable medium of claim 21, wherein the one or more processors are included in a smartphone (Hung;  Hung; Fig. 2; [0012]:  a personal computer).

Regarding to claim 28 (New), Hung discloses an apparatus ([0012]: programmable gate arrays; processors; software and hardware modules are stored in any type of computer-readable medium or other computer storage device; Fig. 1; [0013]: an embedded electronic device and a method; each of the modules 10-90 is a standalone process, i.e. method; [0016]: a method to switch foreground applications and background applications; Fig. 1; [0017]: hardware devices) comprising:
at least one memory ([0012]: software and hardware modules are stored in any type of computer-readable medium or other computer storage device);
instructions ([0012]: software and hardware modules are stored in any type of computer-readable medium or other computer storage device); and
processor circuitry to execute the instructions to at least ([0012]: programmable gate arrays; processors; software and hardware modules are stored in any type of computer-readable medium or other computer storage device):
the rest claim limitations are similar to claim limitations recited in claim 21. Therefore, same rational used to reject claim 21 is also used to reject 28.

Regarding to claim 29 (New),  the claim limitations are similar to claim limitations recited in claim 22. Therefore, same rational used to reject claim 22 is also used to reject claim 29. 

Regarding to claim 30 (New),  the claim limitations are similar to claim limitations recited in claim 23. Therefore, same rational used to reject claim 23 is also used to reject claim 30.

Regarding to claim 31 (New),  the claim limitations are similar to claim limitations recited in claim 24. Therefore, same rational used to reject claim 24 is also used to reject claim 31.

Regarding to claim 32 (New),  the claim limitations are similar to claim limitations recited in claim 25. Therefore, same rational used to reject claim 25 is also used to reject claim 32.

Regarding to claim 33 (New), the claim limitations are similar to claim limitations recited in claim 26. Therefore, same rational used to reject claim 26 is also used to reject claim 33.

Regarding to claim 34 (New),  the claim limitations are similar to claim limitations recited in claim 27. Therefore, same rational used to reject claim 27 is also used to reject claim 34.

Regarding to claim 35 (New),  Hung discloses a method ([0012]: programmable gate arrays; processors; software and hardware modules are stored in any type of computer-readable medium or other computer storage device; Fig. 1; [0013]: an embedded electronic device and a method; each of the modules 10-90 is a standalone process, i.e. method; [0016]: a method to switch foreground applications and background applications; Fig. 1; [0017]: hardware devices) comprising:
The rest claim limitations are similar to claim limitations recited in claim 21. Therefore, same rational used to reject claim 21 is also used to reject claim 35. 

Regarding to claim 36 (New),  the claim limitations are similar to claim limitations recited in claim 22. Therefore, same rational used to reject claim 22 is also used to reject claim 36.

Regarding to claim 37 (New),  the claim limitations are similar to claim limitations recited in claim 23. Therefore, same rational used to reject claim 23 is also used to reject claim 37.

Regarding to claim 38 (New), the claim limitations are similar to claim limitations recited in claim 24. Therefore, same rational used to reject claim 24 is also used to reject claim 38.

Regarding to claim 39 (New),  the claim limitations are similar to claim limitations recited in claim 25 and claim 26. Therefore, same rational used to reject claim 25 and claim 26 is also used to reject claim 39.

Regarding to claim 40 (New),  the claim limitations are similar to claim limitations recited in claim 27. Therefore, same rational used to reject claim 27 is also used to reject claim 40.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/             Primary Examiner, Art Unit 2616